Exhibit 99.1 Information Relating to Item 14 – Other Expenses of Issuance and Distribution The estimated expenses to be paid by Emeritus Corporation (the "Company") in connection with the issuance and distribution of the Company's common stock being offered pursuant to the Company’s shelf registration statements, File Nos. 333-148400 and 333-167448, and a prospectus supplement dated November 9, 2010, other than underwriting discounts, are set forth in the following table. New York Stock Exchange listing fees Printing and engraving expenses Transfer agent and registrar fees and expenses Legal fees and expenses Accounting fees and expenses Miscellaneous expenses Total
